Nos. 00-226, 00-227 and 00-340

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            2002 MT 259


POWDER RIVER COUNTY; BIG HORN COUNTY;
PHILLIPS COUNTY; ROSEBUD COUNTY; BUD
FLETCHER, a taxpayer in Powder River County; and
JAMES V. SCHIFFER, a taxpayer in Rosebud County,

               Plaintiffs and Appellants,

         v.

THE STATE OF MONTANA and THE DEPARTMENT
OF REVENUE OF THE STATE OF MONTANA,

               Defendants and Respondents,

         and

WESTERN ENERGY COMPANY, et al.,

               Intervenors and Respondents.


APPEAL FROM:          District Court of the Sixteenth Judicial District,
                      In and for the County of Rosebud,
                      Honorable John W. Larson, Judge Presiding

COUNSEL OF RECORD:

               For Appellants:

                      Larry G. Schuster (argued), Attorney at Law, Great Falls, Montana

               For Respondents:

                      Stephen R. McCue (argued) and David Woodgerd, Tax Counsel,
                      Helena, Montana (Department of Revenue)

                      Elizabeth S. Baker (argued), Hughes, Kellner, Sullivan & Alke,
                      Helena, Montana (Intervenors)



                                                     Heard and Submitted: May 24, 2001
                                                                 Decided: November 21, 2002

Filed:

                      __________________________________________
                                        Clerk
Justice Jim Rice delivered the Opinion of the Court.
¶1    Plaintiffs,       four    counties        and    two   individual      taxpayers,

instituted two declaratory judgment actions in 1993, challenging

the validity of the local government severance tax on net proceeds

of   oil   and    natural      gas   and   of    the    coal   gross   proceeds    tax

established by House Bill 28 (HB 28), passed by the Legislature in

Special Session in June 1989.                   The two actions, one filed in

Rosebud County (Supreme Court Cause No. 00-226) and the other in

Powder River County (Supreme Court Cause No. 00-340), contained

identical     parties     and    verbatim       Complaints,     and    the   Sixteenth

Judicial District Court, Powder River County, consolidated both

actions.      Venue was subsequently changed to Rosebud County.                     In

1996, the identical Plaintiffs filed the third action in Rosebud

County (Supreme Court Cause No. 00-227), challenging on similar

grounds the validity of Senate Bill 412 (SB 412), enacted as the

Montana Oil and Gas Production Tax Act of 1995, § 15-36-301, et

seq., MCA (1995), asserting that the 1995 legislation carried forth

the same tax discrimination commenced under HB 28.                      The District

Court did not consolidate the third action with the previous two.
¶2    The District Court in Rosebud County entered three judgments

in consolidated actions 00-226/00-340.                  It granted partial summary

judgment in favor of the Defendants and against the Plaintiff

Counties on numerous issues in September 1996.                        In March 2000,

after a bench trial, the District Court entered judgment in favor

of the Defendants and against Big Horn County on the County’s

impairment of obligation of contract claim.                        It subsequently

                                            2
granted summary judgment on all remaining issues in favor of the

Defendants and against the Individual Plaintiffs in May 2000.     In

the 1996 action (00-227), the District Court granted summary

judgment in favor of Defendants on all issues in March 2000.

¶3     The above actions are consolidated for purposes of disposition

on appeal as the named parties and counsel are identical, because

each action challenges the Legislature’s constitutional authority

to change the type and amount of taxes collected to fund local

governments, and each action arose out of the system of taxation

for coal, oil and gas adopted by the Legislature in HB 28 and SB

412.
                                ISSUES

¶4     We restate the issues on appeal as follows:

¶5   1.      Did the District Court err in concluding that
classification of property for taxation is not statutorily or
constitutionally mandated in Montana?

¶6   2.   Did the District Court err in concluding that HB 28 and
SB 412 did not violate the Appellants’ rights to equal protection
and due process of the law?

¶7   3.   Did the District Court err in its Findings of Fact and
Conclusions of Law regarding Big Horn County’s impairment of
obligation of contract claim?

¶8     4.   Did the Department of Revenue’s activities in “Project

95" constitute legislation in contravention of the Separation of

Powers Doctrine?

                              BACKGROUND

¶9     In 1989, this Court decided Helena Elementary School Dist. No.

1 v. State (1989), 236 Mont. 44, 769 P.2d 684.     In Helena we held

that Montana’s system of public school funding then in effect


                                  3
violated Article X of the Montana Constitution because it did not

provide an equal educational opportunity to public school students.

¶10   In response to our ruling, the Legislature met in special

session in June 1989, to revise the State’s system for public

school funding.   Various bills were considered and the Legislature

eventually enacted HB 28 into law as Chapter 11, June Special

Session Laws of 1989.     The Legislature amended various parts of HB

28 in the May 1990 Special Session and in regular session in 1991.

 The tax laws that the Plaintiffs now challenge were an integral

part of HB 28.
¶11   Prior to the passage of HB 28, annual coal gross proceeds were

classified   as   Class   Two   property   under   Montana’s   statutory

classification scheme and taxed at 45 percent of value in addition

to being subject to local mill levies.         The coal gross proceeds

tax, therefore, varied from year to year and from county to county.



¶12   Prior to HB 28, net proceeds of oil and natural gas were

classified as Class One property.       The net proceeds tax on oil and

natural gas wells drilled prior to June 30, 1985, were also subject

to local mill levies.     This net proceeds tax also varied from year

to year and from county to county.          The net proceeds on wells

drilled after June 30, 1985, were not subject to local mill levies

and were taxed at a flat rate of 7 percent for oil and 12 percent

for natural gas, regardless of the county in which the well was

located.




                                    4
¶13   HB   28   imposed   numerous    tax   changes    in   support    of    state

equalization aid funding.        Among these changes, HB 28 imposed a 40

mill statewide levy on each county on all taxable property within

the state.      It also increased county elementary levy from 28 mills

to 33 mills and increased the levy for high schools from 17 to 22

mills, for a total statewide increase on all taxable property of 50

mills.

¶14   HB 28 exempted coal gross proceeds and oil and gas net

proceeds from the 50 mill statewide levy and from local mill

levies.     In lieu of the net proceeds tax on oil and gas, HB 28

imposed a new local government severance tax (LGST) on the gross

taxable    value    of    oil   and   natural   gas,    other   than    on    new

production 1 –a LGST of 8.4 percent on oil and a LGST of 15.25

percent on gas–regardless of the county in which the well was

located..

¶15   HB 28 also removed the power of counties to levy or assess any

mills against the reported coal gross proceeds.                 Rather, HB 28

imposed a statewide levy of 5 percent against the value of reported

coal gross proceeds.       The taxes collected from the new LGST on oil

      1
     “The term ‘new production’ means the production of natural
gas, petroleum, or other crude or mineral oil from any well
drilled after June 30, 1985, or that has not produced natural
gas, petroleum, or other crude or mineral oil during the 5 years
immediately preceding the first month of qualified new
production.” Section 15-23-601(2), MCA (1991).




                                        5
and natural gas and from reported coal gross proceeds were to be

distributed in the same manner as property taxes in support of

school funding equalization aid.

¶16   In 1993, the Plaintiffs filed identical complaints, one in

Powder River County and the other in Rosebud County, challenging HB

28.     The Plaintiffs specifically challenged the Legislature’s

decision to tax coal gross proceeds and oil and gas net proceeds in

support of school equalization funding via a lower fixed tax rate

than the statewide 50 mill increase imposed on all other taxable

property in the state.     The County Plaintiffs focused their efforts

in    Rosebud   County,   challenging   the    new   tax   system   as   an

unconstitutional impairment of the obligation of contract related

to the 1984 Big Horn County General Obligation Bonds (Bond Claim).

 The Individual Plaintiffs focused their efforts in Powder River

County, challenging the new taxation, as applied to them, on equal

protection and due process grounds.           The District Court, Judge

Rapkoch presiding, consolidated the two matters and, on December

14, 1993, granted leave for eight producers of oil and gas and six

producers of coal to intervene in the action (Intervenors).
¶17   In the Complaint, the Plaintiffs requested that the District

Court declare unconstitutional the LGST on oil and gas production

and the fixed tax rate on coal gross proceeds, and, in lieu of

these taxes, requested that the District Court extend the newly

enacted statewide and school mills to include all oil and gas

production properties and coal gross proceeds for the tax years of

1990 through the time of filing the Complaint.       The Plaintiffs also


                                   6
requested that the District Court, as a remedial measure, order

that the repealed tax statutes for net proceeds of oil and natural

gas and for coal gross proceeds be enforced anew for the same tax

years at issue.

¶18   The 1995 Legislature, in regular session, repealed both the

state and local government severance taxes on oil and natural gas,

§§ 15-36-101, et seq., MCA (1993), as well as the oil and gas net

proceeds tax, §§ 15-23-601 through   -631, MCA (1993), among other

oil and gas taxes similarly repealed.   The Legislature enacted SB

412 and replaced these various repealed taxes with the Oil and Gas

Production Tax Act (Production Act)–a single production tax based

on the type of well and type of production–which became effective

on January 1, 1996.   Section 15-36-301, et seq., MCA (1995).
¶19   In February 1996, the same plaintiffs who initiated the first

two actions filed a third action against the same defendants,

alleging that the Production Act did nothing to remedy the flaws in

HB 28 regarding oil and gas production, but carried forth the same

“flat tax” discrimination and unconstitutional tax exemptions for

oil and gas as originally enacted in HB 28.

¶20   The Department of Revenue and the Intervenors filed motions

for summary judgment, and the District Court, on September 11,

1996, entered partial summary judgment against the Counties on all

but one of the Counties’ constitutional claims.   The District Court

preserved for trial only the Big Horn County’s obligations of

contract claims and preserved for later ruling the constitutional

challenges of the Individual Plaintiffs.


                                 7
¶21   The District Court held a bench trial on September 14 and 15,

1999, and entered its Findings and Conclusions on March 1, 2000,

concluding   that   the   enactment      of    HB   28   was    a   valid   and

constitutional   exercise   of    legislative       authority   and   did   not

substantially impair Big Horn County’s obligation of contract with

its bondholders.

¶22   The District Court entered an order resolving the Individual

Plaintiffs’ challenges to HB 28 in May 2000, concluding that the

Individual Plaintiffs essentially voiced identical constitutional

objections as the Counties and neither presented nor argued legal

or factual issues distinct from the Counties’ objections.                   The

District Court granted summary judgment in favor of the Defendants

and against the Individual Plaintiffs on all claims.
¶23   Finally, the District Court granted summary judgment in favor

of the Defendants against all Plaintiffs in the third action,

concluding that SB 412, the Production Act, was constitutional.

                                 DISCUSSION

¶24   As a preliminary matter, we address the Respondents’ assertion

that the District Court’s order of May 2000, adjudicating the

claims of the Individual Plaintiffs, is improperly appealed, and

thus improperly before this Court.            Although the Rosebud County

action (Supreme Court Cause No. 00-226; Big Horn County’s Bond

Claim) and the Powder River action (Supreme Court Cause No. 00-340;

Individual Plaintiffs’ claims) were consolidated into a single

action by the District Court, the District Court adjudicated the

former via bench trial, findings and conclusions entered in March


                                     8
2000, and it adjudicated the latter via a grant of summary judgment

in May 2000.

¶25   Prior to the District Court’s May 2000, order, the Appellants,

on April 24, 2000, filed a notice of appeal from the District

Court’s March 2000, judgment, on Big Horn County’s Bond Claim.

Prior to filing their notice of appeal, on April 11, 2000, the

Appellants sought a writ of mandamus from this Court to compel the

District   Court   to   enter   a   decision     on   the   remaining      issues

involving the claims of the Individual Plaintiffs.                  This Court

summarily denied the writ on April 25, 2000.
¶26   In May 2000, the District Court entered its findings and

conclusions on the Individual Plaintiffs’ claims, claims that the

District Court had explicitly reserved for later ruling.                      The

Appellants   thereafter    filed    a   second   notice     of   appeal.      The

Respondents argue that the Appellants’ initial, April 24, 2000,

notice of appeal, divested the District Court of jurisdiction to

enter any further judgments or orders, and that the District

Court’s order of May 2000, is thus improperly before this Court.

¶27   It is axiomatic that when notice of appeal has been filed,

jurisdiction passes from the District Court and vests in the

Supreme Court.     Powers Mfg. Co. v. Leon Jacobs Enterprises (1985),

216 Mont. 407, 411, 701 P.2d 1377, 1380 (citation omitted).                 After

notice has been filed, the District Court retains jurisdiction only

to correct clerical errors and jurisdiction over ancillary matters,

as well as some jurisdiction over matters involving appeal such as

undertaking of costs, stay of judgment, and matters involving


                                        9
transcript on appeal.          Powers, 216 Mont. at 411-12, 701 P.2d at

1380 (citations omitted).

¶28   It   is    also     axiomatic,   however,    as    stated   in   Rule   1,

M.R.App.P., that an appeal can be taken only from a final judgment

or special order made after final judgment.             In the Matter of B.P.,

2000 MT 39, ¶ 15, 298 Mont. 287, ¶ 15, 995 P.2d 982, ¶ 15; Kirchner

v. Western Montana Regional Comm. Health Ctr. (1993), 261 Mont.
227, 229, 861 P.2d 927, 928-29.              “A final judgment is one which

constitutes a final determination of the rights of the parties; any

judgment,       order    or   decree   leaving    matters    undetermined     is

interlocutory in nature and not a final judgment for purposes of

appeal.”    In the Matter of B.P., ¶ 15 (citing Litigation Relating

to Riot (1997), 283 Mont. 277, 280, 939 P.2d 1013, 1015-16); see

also Howard Gault & Son, Inc. v. First Nat. Bank of Hereford

(Tex.Civ.App. 1975), 523 S.W.2d 496, 498 (noting that “[a] judgment

is considered final only if it determines the rights of the parties

and disposes of all of the issues involved so that no future action

by the court will be necessary in order to settle and determine the

entire controversy”).
¶29   In the present controversy, the District Court consolidated

the Counties’ and the Individual Plaintiffs’ claims together into a

single action.          Because the District Court’s March 2000, order,

adjudicating Big Horn County’s Bond Claim left undetermined the

issues of the Individual Plaintiffs, the appeal taken therefrom was

interlocutory in nature, because settling and determining the




                                        10
entire controversy, as consolidated, required further adjudication

by the District Court.

¶30   We thus find no merit in the Respondent’s assertion that the

Individual Plaintiffs’ claims are not properly before this Court.

To the contrary, we conclude that only after the May 2000, order of

the District Court, was this appeal properly taken from the final

judgment of the consolidated actions.    The Appellants’ April 24,

2000, notice of appeal, was premature, and pursuant to Rule 1(b),

subsection   (2),   M.R.App.P.,   improperly   sought   to   appeal   an

interlocutory order.
¶31   We thus hold that the Individual Plaintiffs’ claims, in

Supreme Court Cause No. 00-340, are properly before this Court.




                                  11
                                          ISSUES

¶32 1.       Did the District Court err in concluding that
classification of property for taxation is not statutorily or
constitutionally mandated in Montana?

¶33    At the heart of the Appellants’ challenge to the validity of

HB 28 and SB 412 is the greater tax burden for school equalization

aid placed on all classified taxable property as compared to the

burden placed on coal, oil and natural gas for the same aid.                             The

Appellants assign error to this based upon a number of statutory

and constitutional grounds.              The Appellants assert that HB 28 and

SB 412 are invalid based upon their inconsistency with § 15-6-101,

MCA, that they violate Article VIII, Section 5(1)(c), of the

Montana      Constitution,         and    that     they     are    inconsistent         with

principles related to property taxation which have been followed by

this Court for more than eighty years.

¶34    Specifically, the Appellants assert that § 15-6-101, MCA,

requires the Legislature to levy taxes on property exclusively via

Montana’s      statutory      tax    classification         system.        That    section

provides:

       Property subject to taxation – classification. (1) All
       property in this state is subject to taxation, except as
       provided otherwise. (2) For the purpose of taxation, the
       taxable property in this state shall be classified in
       accordance with this part.

The Appellants assert that because HB 28 and SB 412 provided for taxation of coal gross

proceeds and the net proceeds of oil and gas without creating and placing said property into a

new class or reclassifying the property into an existing class, that both laws are invalid

merely by their inconsistency with § 15-6-101, MCA.

                                             12
¶35   Second, the Appellants assert that Article VIII, Section

5(1)(c), of the Montana Constitution limits the Legislature to

exempting only classes of property from taxation.             Section 5(1)(c)

provides:

      Property tax exemptions. (1) The Legislature may exempt
      from taxation:
      . . .
      (c) Any other classes of property.

Specifically, the Appellants assert that Section 5(1)(c) requires

the Legislature to classify property prior to enacting an exemption

for that property.       Further, because this section speaks only of

classes, they assert that any exemption must be a “full” class

exemption, exempting a particular class from any and all taxation.

¶36   Interpreting § 15-6-101, MCA, together with Article VIII,

Section 5(1)(c), the Appellants assert that coal, oil and gas could

only have been properly taxed or exempted from taxation if the

property was first statutorily classified and then fully exempted,

as a class, from a particular area of taxation.                In the instant

case,   HB   28   removed   coal,   oil   and   gas    from   their    original

classification and imposed a fixed tax rate on coal gross proceeds

and net proceeds of oil and gas without creating a new class for

the   property    and   without   reclassifying       the   property   into   an

existing class.         HB 28 then exempted these proceeds from the

statewide increase of 50 mills on all taxable property for state

equalization aid and further removed these proceeds from the reach

of local mill levies.




                                     13
¶37   Because these proceeds from now unclassified property still

contributed to state equalization aid apart from the 50 mill

increase, the Appellants assert that this property was accorded, as

they characterize it, a “partial” tax exemption rather than the

constitutionally required “full” tax exemption.            Further, as a full

tax   exemption    was   not   accorded    the   property,   the     Appellants

characterize this “partial” tax exemption as holding coal, oil and

gas “harmless” from the 50 mill increase, while all other taxable

property    in   the   state   is   “harmed”     by   contributing    to    state

equalization aid with the increased statewide and local mills.
¶38   Finally, because HB 28 and SB 412 imposed a fixed tax rate on

coal, oil and gas, exempting these proceeds from the mill increase

without classifying or reclassifying the property, the Appellants

assert that HB 28 imposed a “flat tax system” on this property,

contrary not only to the requirements of § 15-6-101, MCA, and

Article VIII, Section 5(1)(c), of the Montana Constitution, but

also in contravention to this Court’s eighty year old rejection of

“uniformity” of taxation.       The principle of uniformity of taxation,

they argue, was rejected by this Court in 1919, and by comparison,

urge this Court to reject the “flat tax system” imposed by HB 28

and SB 412 just as it has rejected uniformity of taxation.                  It is

with this final argument that we begin our analysis, as it will

provide a framework for analyzing the current statutory taxation

scheme     and   the   constitutional      limitations     placed    upon     the

Legislature by Montana’s 1972 Constitution.

      A.    Uniformity of Taxation


                                      14
¶39   The Appellants contend that in the 1919 case of Hilger v.

Moore (1919), 56 Mont. 146, 182 P. 477, this Court rejected

uniformity of taxation in favor of a system of taxation based upon

classification, and that the framers of our 1972 Constitution

joined in rejecting uniformity when they deliberately removed the

two   uniformity      clauses   as   they   existed   in   the   1889   Montana

Constitution.    They assert that Montana’s tax classification system

imposes widely diverse effective tax rates via classification and

local mill levies, and that a “flat tax system,” or “uniformity” of

taxation, is inconsistent with the classification system.                 Then,

without distinction, the Appellants assert the contrary, that

although this Court and the framers of our 1972 Constitution

rejected uniformity, the framers also “viewed the concept of

uniformity to be secured by Equal Protection of the Law . . . .”

To understand the Appellants’ seemingly contrary assertions, we

begin with the genesis of Montana’s tax classification system and

the   concept    of     uniformity    under    Montana’s     1889   and    1972

Constitutions.
¶40   Initially, we recognize that any restraint on the power of the

legislature to impose taxation has its uttermost source in the

Constitution, as the power to tax is inherent in the sovereign

state and requires no grant of authority. 2           As we have previously

      2
     Conversely, the government of the United States is one of
enumerated powers, powers given by “the People of the United
States.” See the preamble to the United States Constitution.
“In this respect [the United States Constitution] differs from
the constitutions of the several States, which are not grants of
powers to the States, but which apportion and impose restrictions
upon the powers which the States inherently possess.” 1 Cooley,

                                       15
held, the Montana Constitution serves only as a limitation on the

power of the legislature to tax.               State v. Toomey (1958), 135 Mont.
35, 43, 335 P.2d 1051, 1055; State ex rel. Tillman v. District

Court (1936), 101 Mont. 176, 181, 53 P.2d 107, 110; Hilger, 56
Mont. at 163-64, 182 P. at 479.                   One such limitation is that the

legislature must enact general tax laws for the purpose of levying

taxes.      Art. VIII, Sec. 1, Mont. Const (1972).                      “It is a basic

premise of the law of taxation that the foundation for levying and

assessing a tax depends upon the existence of a valid legislative

act specifically designating the imposition of the tax.                        Nothing is

taxable unless clearly authorized by statute.”                        Connick v. Judge

(1975), 167 Mont. 357, 361, 538 P.2d 1024, 1027 (citing Swartz v.

Berg (1966), 147 Mont. 178, 181-82, 411 P.2d 736, 738).                                  The

legislature, therefore, by the enactment of statute, possesses all

powers of law-making in this state except only in so far as those

powers are curtailed in the Constitution.                    “He who seeks to limit

the power of the lawmakers must be able to point out the particular

provision      of    the    Constitution          which   contains      the    limitation

expressed in no uncertain terms.”                  Hilger, 56 Mont. at 163, 182 P.

Constitutional Limitations, 8th ed., pp. 11-12 (1927).                                   Also
see Martin v. Hunter’s Lessee (1816), 14 U.S. 304, 4 L. Ed. 97:
“[I]t is perfectly clear that the sovereign powers vested in the state governments, by their
respective constitutions, remained unaltered and unimpaired, except so far as they were
granted to the government of the United States. These deductions do not rest upon general
reasoning, plain and obvious as they seem to be. They have been positively recognised by
one of the articles in amendment of the constitution, which declares, that ‘the powers not
delegated to the United States by the constitution, nor prohibited by it to the states, are
reserved to the states respectively, or to the people.’ The government, then, of the United
States, can claim no powers which are not granted to it by the constitution, and the powers
actually granted, must be such as are expressly given, or given by necessary implication.”
14 U.S. at 325-26, 4 L.Ed. at 102.


                                             16
at 479.   “To determine, therefore, whether a statute is valid, it

is not necessary to seek the source of the power to enact it.”

Toomey, 135 Mont. at 43, 335 P.2d at 1055 (citations omitted).

¶41   Important in our discussion of the Appellants’ challenge is

the fact that neither Montana’s 1889 or our current constitution

contains any provision that either requires or prohibits a tax

classification    system.     In   fact,    no   provision   in   either

constitution limited the Legislature to one specific system of

taxation, but merely contained provisions which limit what the

Legislature may accomplish or enact within any given system of

taxation.
¶42   The Legislature enacted Montana’s first classification system

for taxable property in 1919 by Chapter 51 of the Laws of 1919, and

it was challenged that same year by the actions of the County

Treasurer of Lewis and Clark County, W.A. Moore (Moore).      According

to this new system, all property not otherwise exempted by statute

or by the Constitution was grouped into seven classes to be taxed

according to a fixed percentage of the “true and full value” of the

property–ranging from 100 percent of value of Class One property to

7 percent of value of Class Five property.

¶43   After the enactment of the classification system of taxation,

Moore continued to compute taxes in Lewis and Clark County based

upon a property’s fully assessed value rather than computing the

taxes based upon a fixed percentage of its fully assessed value

under the new classification system.       Hilger, 56 Mont. at 162, 182

P. at 478-79.    David Hilger (Hilger) owned personal property within


                                   17
Lewis and Clark County which undisputedly belonged to Class Two

property, and as such, only 20 percent of its true and full value

was to be used as a basis for the imposition of taxes.    Hilger, 56
Mont. at 162-63, 182 P. at 478-79.    Moore’s computation of Hilger’s

property tax based upon 100 percent of its true and full value

prompted Hilger to bring suit.   Moore argued that two provisions of

the Montana Constitution precluded a classification system for

taxable property, specifically, that classification violated the

Constitution’s uniformity clauses in Article XII, Sections 1 and

11, and denied Montana’s taxpayers equal protection under the

Fourteenth Amendment of the United States Constitution.
¶44   Article XII, Section 1, of the 1889 Constitution provided:

      The necessary revenue for the support and maintenance of
      the state shall be provided by the legislative assembly,
      which shall levy a uniform rate of assessment and
      taxation and shall prescribe such regulations as shall
      secure a just valuation for taxation of all property,
      except that specially provided for in this article . . .
      . [Emphasis supplied.]

Article XII, Section 11, of the 1889 Constitution provided:

      Taxes shall be levied and collected by general laws and
      for public purposes only. They shall be uniform upon the
      same class of subjects within the territorial limits of
      the authority levying the tax.

¶45   The Hilger Court provided a distinction which is important in

understanding the Appellants’ contrary assertions noted above.

“Uniformity” in taxation systems exists in three forms.   Two forms,

arising from the above-cited provisions of the 1889 Constitution

and discussed later herein, co-exist within a tax classification

system.   The third form is entirely contrary to a classification

system.   The latter can be referred to as the “uniformity rule of

                                 18
general   property    taxation,”     or    “uniform    ad     valorem    system.”

Hilger, 56 Mont. at 164, 182 P. at 479.              This system of taxation

requires that all taxpayers owning property of the same assessed

value would pay precisely the same amount of tax, without reference

to the character of the property.          Moore asserted that Article XII,

Section   1,   of   the   Montana   Constitution      not   only   precluded      a

classification      system   of   taxation,    but    also,    that     Section   1

required the uniform ad valorem system.

¶46   The Hilger Court concluded that this type of uniformity,

contrary to Moore’s assertions, had never prevailed in Montana.

Hilger, 56 Mont. at 171, 182 P. at 482.               In upholding the newly

enacted classification system, the Hilger Court stated that:
      This court has repeatedly laid down the doctrine that
      diversity of taxation [referring to a tax system of
      classification] . . . is not inconsistent with a perfect
      uniformity and equality of taxation in the proper sense
      of those terms; and that a system which imposes the same
      tax upon every species of property, irrespective of its
      nature or condition or class, will be destructive of the
      principle of uniformity and equality in taxation and of a
      just adaption of property to its burdens.

Hilger, 56 Mont. at 173, 182 P. at 483 (citing Pacific Express Co.

v. Seibert (1892), 142 U.S. 339, 351, 35 L. Ed. 1035, 12 S. Ct. 250,

253).

¶47   Although adopting strong language from the United States

Supreme Court, the Hilger Court opined that “experience alone will

demonstrate” whether a classification system of taxation will meet

its objective of fairly taxing property in proportion to its use,

productivity, utility, and its general setting in the economic

environment, and “realize the hopes of its advocates.”                  Hilger, 56


                                      19
Mont.     at   173, 182 P.    at   483.      Thus,     contrary     to    the

characterization by the Appellants, the Hilger Court did not reject

a uniform ad valorem system of taxation in favor of classification,

but rather, held that such a uniform system was not required under

the 1889 Constitution, and also recognized that a classification

system of taxation was not prohibited, but permissible, under the

1889    Constitution,       remaining     subject,    of       course,   to    the

Constitution’s two uniformity clauses.

¶48    Interestingly, the Hilger Court needed to look no further than

the Constitution for evidence that absolute uniformity did not

prevail in Montana.     The most notable example, Article XII, Section

3, of the 1889 Constitution, provided for limitations on taxation

of    mining   property–what      the   Court   called    an    “artificial    and

arbitrary rule for the assessment and taxation of certain mining

property without reference to its actual cash value . . . .”

Hilger, 56 Mont. at 171, 182 P. at 482.              The Court had noted two

years earlier that the purpose of Section 3 was to provide a

special method for the assessment and taxation of mining property,

because    although   “falling     generally     within    the    definition   of

‘property,’ . . . [it] could not be justly dealt with by the method

provided for other real property, and therefore must be valued and

taxed by a method which would accomplish the desired result.”

Northern Pacific Ry. Co. v. Musselshell County (1917), 54 Mont. 96,

104, 169 P. 53, 55; reaffirmed in State ex rel. Hinz v. Moody

(1924), 71 Mont. 473, 480, 230 P. 575, 578.              In State v. Camp Sing

(1896), 18 Mont. 128, 139-40, 44 P. 516, 517, the Court noted,


                                        20
interestingly, that “[m]ines and mining claims in the state are

liberally protected from what might be, perhaps, deemed excessive

taxation.”

¶49    However, the conclusion that the uniform ad valorem system of

taxation was not required in Montana did not mean that the two

uniformity clauses in the 1889 Constitution were somehow declared

ineffective, as Appellants argue.             The two uniformity clauses

remained fully effective, continuing to limit the legislature’s

ability to tax notwithstanding the type of taxation system that may

be enacted, whether it be a uniform ad valorem system or a

statewide system of classification.        In other words, Sections 1 and

11    continued   to   require   uniformity   within   the   new   system   of

classification.
¶50    We turn then, to the concept of uniformity as it was required

within a classified taxation system under the 1889 Constitution.

Article XII, Section 1, provided in part that the legislature

“shall levy a uniform rate of assessment and taxation” and “shall

prescribe such regulations as shall secure a just valuation for all

property, except that specially provided for in this article.”              The

latter portion was construed by this Court in Northwestern Mut.

Life Ins. Co. v. Lewis & Clark County (1903), 28 Mont. 484, 495, 72
P. 982, 985, and found to require universal taxation 3 of all

       3
     Unlike Montana’s current Constitution, its 1889
Constitution required that all property in the state be taxed.
The requirement that all property be taxed–the requirement of
“universal taxation”– is not an imposition of any particular
system of taxation (e.g., classification of property). The
requirement of universal taxation of all property merely removed
from the Legislature any discretion to provide for tax-exempt

                                      21
property unless an exemption was provided therefor within the

Constitution itself.           Regarding the former portion of Section 1,

the    Hilger    Court       found     two    distinct      requirements       regarding

uniformity:      uniformity          both    of    assessment      and    of   taxation.

“Assessment was the process by which persons subject to taxation

were listed, their property described, and its value ascertained

and stated.     Taxation consisted in determining the rate of levy and

imposing it.”         Hilger, 56 Mont. at 165, 182 P. at 480.

¶51    The second uniformity clause, set forth in Article XII,

Section 11, provided in part that taxes “shall be uniform on the

same   class    of     subjects      within       the   territorial      limits   of    the

authority      levying    the     tax.”       As    previously      noted,     the   Court

concluded      that    rather       than     prohibiting     the    Legislature        from

enacting a classification system of taxation, this clause “contains

a distinct recognition of the right to do so.”                     Hilger, 56 Mont. at

168, 182 P. at 481.
¶52    Construing      the    two     uniformity        clauses    together    within     a

classified system, the following rule was gleaned therefrom:                            The

Legislature shall prescribe a uniform mode of assessment as shall

secure a just valuation of all taxable property and all taxes shall

be uniform upon the same class of property.                       Hilger, 56 Mont. at

170, 182 P. at 481-82.          In other words, in order to secure a just

valuation of all property, the method of assessing value must be


property via statute. The only property exempt from taxation
were those made expressly exempt by the Constitution itself.



                                              22
uniform, and subsequently, after the property has been justly

valued via a uniform method, property within the same class must be

uniformly taxed, that is, taxed at the same percentage.                  Hilger, 56
Mont. at 170, 182 P. at 481-82.               Clearly, uniformity in the form

provided by the two uniformity clauses prevailed in Montana and

remained      effective   constitutional        limitations       on   the   state’s

inherent power to tax.

¶53    Therefore, we cannot agree with the Appellants’ contention

that this Court rejected uniformity of taxation in Hilger.                      The

question resolved in Hilger was whether Montana’s 1889 Constitution

permitted a tax classification system, not whether the Constitution

prohibited uniform ad valorem taxation.             And, even if the question

in Hilger had been the latter, the constitutional limitation of

uniformity of taxation was clearly expressed by Sections 1 and 11,

and required uniformity in assessment and uniformity in taxation

regardless of the enacted system of taxation.                      Classification

survived constitutional scrutiny, but the new classification system

remained subject to the two Article XII uniformity clauses.
¶54    We also do not agree with the Appellants that the framers of

Montana’s 1972 Constitution somehow “joined in rejecting uniformity

of taxation” by deliberately excluding any uniformity clauses in

the    1972    Constitution.       The    Revenue     and    Finance     Committee

eliminated all of Section 1 and the second sentence of Section 11

of    the   1889   Constitution,    thus       removing     the   requirement    of

universal taxation of all property, and specifically recognizing

that uniformity of taxation was already required and protected by


                                         23
the Equal Protection clause of the Fourteenth Amendment, making

unnecessary a specific constitutional limiting provision regarding

uniformity of taxation.        See Montana Const. Convention, Revenue and

Finance Committee Proposal on Const. Revision, Vol. II, pp. 579-80,

582.    Contrary to the Appellants’ assertion, uniformity was not

rejected.     It was specifically recognized as protected by the

United States Constitution.

¶55    In urging this Court to reject uniformity in any form wherever

it may occur, the Appellants attempt to draw a parallel between the

uniform ad valorem system and the fixed tax rates on coal, oil and

gas imposed by HB 28 and SB 412, and invite this Court to reject

this “uniformity of taxation” on these extractive minerals just as

this Court “rejected” the uniform ad valorem system in Hilger.           As

already established herein, the Hilger holding did not reject the

ad valorem system.     Further, it should be clear at this point that

there   is   no   meaningful    comparison   between   absolute   statewide

uniformity of taxation based solely on assessed value and the

imposition of a statewide fixed percentage rate of taxation on one

or two types of property.        There is no parallel between a statewide

uniform ad valorem system and a statewide fixed percentage rate on

property in a classified system, as an equal protection violation

in the former will have little similarity to an equal protection

violation in the latter.          Addressing the issue before it, the

Hilger Court found no equal protection violation in the classified

property system.      “While it is possible to lay the burdens of

taxation so unevenly as to deprive some taxpayers of the equal


                                      24
protection of the law, the mere fact that property is classified

for the purpose of taxation does not bring the statute classifying

it within the inhibition of the Fourteenth Amendment.”                Hilger, 56
Mont. at 174, 182 P. at 483.

¶56   This Court’s “rejection” in Hilger of the uniform ad valorem

system     was   no   more   than   a    recognition      that   Montana’s      1889

Constitution did not require such a taxation system.                   Montana’s

Constitution neither limited the Legislature to the uniform ad

valorem     system    nor    to   any    other     system,   but    specifically

acknowledged     in   Article     XII,   Section    11,   the    ability   of    the

Legislature to enact a classification system.                    Therefore, this

Court’s decision in Hilger, “rejecting” the uniform ad valorem

system of taxation, does not require a similar rejection of HB 28’s

or SB 412’s imposition of a fixed percentage rate on coal gross

proceeds and net proceeds of oil and natural gas, nor does this

suggested comparison of the two raise the specter of an equal

protection violation, as it is nothing more than a suggested

comparison of two entirely dissimilar methods of taxation.
      B.     Statutory Inconsistency

¶57   With this background, we turn now to the Appellants’ argument

that HB 28 and SB 412 are invalid based upon their inconsistency

with § 15-6-101, MCA.         The Appellants acknowledge that Montana’s

classification scheme is statutory and not required by Montana’s

Constitution, but direct this Court to Allegheny Pittsburgh Coal

Co. v. County Com’n of Webster County (1989), 488 U.S. 336, 109
S. Ct. 633, 102 L. Ed. 2d 688, as an example of a state failing to


                                         25
apply the state’s tax law system to certain types of property,

thereby violating the Fourteenth Amendment Equal Protection clause.



¶58    In Allegheny, the county tax assessor assessed the property of

Allegheny and its successors at roughly eight to thirty-five times

more than comparable neighboring property for a period of more than

ten years between 1975 and 1986, consistently undervaluing the

similarly situated neighboring property.                 Allegheny, 488 U.S. at

341,   109   S.Ct.    at   637, 102 L. Ed. 2d     at    695-96.    The    county

assessor’s sole method of appraisal was to fix the appraised value

at the declared consideration at which the property last sold.

Allegheny and its successors were subjected to higher and higher

appraised value each time the property was sold.              The assessor made

adjustments in the assessments of property not recently sold, but

the adjustments were minimal and resulted in unequal taxation

between the similarly situated properties.
¶59    The United States Supreme Court held that this practice

resulted in gross disparities in the assessed value of generally

comparable    property      and   therefore     denied      Allegheny     and     its

successors    equal    protection       of   the    laws    guaranteed     by     the

Fourteenth Amendment.        Allegheny, 488 U.S. at 338, 109 S.Ct. at

635, 102 L. Ed. 2d at 693.            The Supreme Court referenced West

Virginia’s    constitutional      uniformity       requirement,     but    made    no

mention of West Virginia’s state law system of taxation.                  Regarding

the county assessor’s method of assessing appraised value, the

Supreme Court merely clarified that no particular method was


                                        26
required, stating that where “two methods are used to assess

property      in    the   same    class       [it]   is,    without    more,    of   no

constitutional moment.”           Allegheny, 488 U.S. at 343, 109 S.Ct. at

637, 102 L. Ed. 2d at 697.                The fulcrum of the equal protection

violation was merely that “[t]he county’s adjustments to the

assessments of property not recently sold [were] too small to

seasonably         dissipate     the     remaining       disparity    between    these

assessments and the assessments based on a recent purchase price.”

 Allegheny, 488 U.S. at 344, 109 S.Ct. at 638, 102 L. Ed. 2d at 697.
¶60    We find that Allegheny is of no precedential value on the

issue raised by the Appellants, as it does not speak of or hold

that   West    Virginia        failed    to    properly     apply    any    statutorily

mandated state law system of taxation.                     We are left, therefore,

merely with the question of whether HB 28 or SB 412 are invalid

based solely upon an inconsistency with § 15-6-101, MCA.

¶61    As noted above, § 15-6-101, MCA, provides that, for purposes

of taxation, taxable property in this state shall be classified in

accordance with said part.              Coal gross proceeds and net proceeds of

oil and gas, however, were not statutorily classified pursuant to §

15-6-101, MCA, but specifically taxed according to the rates

provided in the newly enacted statutes.                  E.g. §§ 15-23-607, 15-23-

701, et seq., and 15-36-101, MCA (1991).

¶62    That   the     taxation     of    coal,     oil   and   gas    via   particular

statutes, absent classification, is in apparent conflict with the

mandatory classification language of § 15-6-101, MCA, does not make

the more particular provisions of the challenged statutes invalid.


                                              27
 As noted above, the Legislature is limited in its inherent power

to tax only insofar as that power is limited by the Constitution,

with   one   such    limitation     being         the   enactment    of   statutes     to

authorize taxation.         Connick, 167 Mont. at 361, 538 P.2d at 1027;

Toomey, 135 Mont. at 43, 335 P.2d at 1055; Art. VIII, Sec. 1, Mont.

Const. (1972).

¶63    The   Legislature’s        constitutional          power     to    tax   is   not

frustrated by the enactment of conflicting taxation statutes, as a

conflict between two statutes is not a reason for one to invalidate

the other.     General rules of statutory construction provide that

when a general and particular provision are inconsistent, the

particular     provision     is    superior        to   the    general,    so   that   a

particular legislative intent will control a general intent to the

extent that there is any opposition between them.                    Section 1-2-102,

MCA.    State v. Placzkiewicz, 2001 MT 254, ¶ 18, 307 Mont. 189, ¶

18, 36 P.3d 934, ¶ 18; In re Marriage of Kotecki, 2000 MT 254, ¶

14,    301 Mont. 460,    ¶    14,   10 P.3d 828,   ¶   14.     “Particular

expressions qualify those which are general.”                       Section 1-3-225,

MCA.
¶64    The conflict between the § 15-6-101, MCA, and the newly

enacted statutes for the taxation of coal, oil, and natural gas, is

subject to the same rules of statutory construction– the latter are

the more particular and, therefore, superior to the former, as the

latter control the specific taxation of coal, oil, and natural gas.

 See Placzkiewicz, ¶ 18 (holding that the specific statute of

limitations for postconviction proceedings in Title 46, Chapter 21,


                                             28
controls over the catch-all statute of limitations provisions in

Title 27, Chapter 2); see also Weston v. Cole (1998), 233 Mont. 61,

63, 758 P.2d 289, 291 (holding that the shorter two-year period for

filing a particular tort action such as assault and battery, § 27-

2-204(3), MCA, controls over the more general three-year statute of

limitations for tort actions in § 27-2-204(1), MCA).

¶65   Applying general rules of statutory construction, we conclude

that the conflict existing between the statutory provisions in HB

28 and SB 412 and § 15-6-101, MCA, does not invalidate the more

specific statutes taxing coal gross proceeds and net proceeds of

oil and gas. 4

      C.    “Partial” Tax Exemption

¶66   Finally, the Appellants assert that Article VIII, Section

5(1)(c), of the 1972 Montana Constitution is a limiting provision,

prohibiting      the    Legislature   from    exempting     any   property    from

taxation unless the property is first classified and then made

fully exempt as a class.          In other words, the Appellants argue that

the Legislature has the power to exempt coal, oil and gas from

taxation,   but    it    cannot    merely    remove   the   property   from    its

      4
      The Appellants also assert an equal protection violation
because the state imposed § 15-6-101, MCA, the enabling statute
for Montana’s classification system, upon all taxable property in
Montana other than coal gross proceeds and net proceeds of oil
and natural gas. This particular challenge to the statute will
be addressed under Issue 2.




                                        29
previous class and exempt it.        They argue that the Legislature must

insert one additional step–the Legislature should have created a

new class, declared this property a part of that class, and then

provide a full exemption to that class rather than allowing it to

still contribute to state equalization aid funding for public

schools.    Because coal, oil and gas continued to contribute to

school    funding   at   a   lower   rate   than   statutorily   classified

property, the Appellants refer to the tax rate on these extractive

minerals as a “partial” tax exemption.         We now address, therefore,

the question of whether the Legislature must statutorily classify

property before creating an exemption for that property.
¶67   In arriving at a proper interpretation of any provision of our

Constitution, we must bear in mind that the division of our

Constitution into Chapters and Sections is a matter of convenience,

and is not of significance in applying the rules of construction;

and also that “every provision dealing with the same subject matter

must be considered in determining the meaning of any expression

whose meaning is in doubt.”      State ex rel. Hinz v. Moody (1924), 71
Mont. 473, 480-81, 230 P. 575, 578 (citation omitted).



¶68   We reiterate that the Montana Constitution is a limitation on

the inherent, sovereign power of the state under our federal

system, rather than a grant of, or enumeration of power, unless by

express words it declares otherwise. 5        Board of Regents of Higher

      5
      As stated by Revenue and Finance Committee in the
Introduction to Proposed Article VIII: “From a pure, theoretical
viewpoint, the Constitution does not have to say a thing about

                                      30
Ed. v. Judge (1975), 168 Mont. 433, 444, 543 P.2d 1323, 1330; State

v. Toomey (1958), 135 Mont. 35, 43, 335 P.2d 1051, 1055; State ex

rel. Tillman v. District Court (1936), 101 Mont. 176, 181, 53 P.2d
107,       110.    The    Revenue   and   Finance    Article   of   the     Montana

Constitution (Article VIII) contains no provision limiting the

Legislature        to    any   particular,     mandatory   system   of   statewide

taxation.         Rather, Article VIII, Section 1, provides only that

“[t]axes shall be levied by general laws for public purposes.”

Unlike the 1889 Montana Constitution, the 1972 Constitution no

longer contains the limitation of universal taxation.                    See Bucher

v. Powell County (1979), 180 Mont. 145, 589 P.2d 660 (discussing

Legislature’s current broad discretion to exempt property); but

compare Cruse v. Fischl (1918), 55 Mont. 258, 263, 175 P. 878, 880

(construing Article XII, Section 2, of the 1889 Constitution to

prohibit any tax exemption not enumerated in the Constitution). 6

Because Montana’s current Constitution no longer contains the

limitation of universal taxation, neither is it necessary for it to

enumerate specific tax exempt property, as was necessary under

taxation. That suggestion was made to the committee on at least
two occasions. The reason is simple–the power to tax is an
inherent power of the state, a power already possessed by the
state without any grant of authority. Anything in a state
Constitution on the subject of taxation is either redundant
(reiterating a power already possessed by the state) or
restrictive.” Montana Const. Convention, Revenue and Finance
Committee Proposal on Const. Revision, Vol. II, p. 579.
       6
      Interpreting Article XII, Section 2, this Court stated in
Cruse v. Fischl: “There cannot be a difference of opinion
concerning the meaning of the language employed in section 2 . .
. . The legislature may extend [tax] exemption[s] to the
property enumerated, but it cannot go further or include any
other.” 55 Mont. at 263, 175 P. at 879-80.

                                          31
Montana’s 1889 Constitution.            Indeed, the exemptions listed in

Article   VIII,     Section   5,   of   Montana’s     1972   Constitution   are

permissive and non-exclusive, and with or without Section 5, there

is no constitutional limitation on Montana’s inherent sovereignty

to choose which property to tax and which property to exempt from

taxation. 7   Unlike tax exempt property prior to 1972, all tax

exemptions    are   statutorily    based     rather   than   constitutionally

based.



     7
      In addition to the clear language of Section 5, the
Revenue and Finance Committee eliminated Article XII, Section 1,
from Montana’s 1889 Constitution, noting: “The state already
possesses the power to levy particular kinds of taxes and license
fees. The Constitution does not need to list those tax programs.
 The committee also did not feel that the Constitution should
require taxation of all property.
     “For 80 years, the Constitution required taxation of all
property . . . . The requirement of complete property taxation
often encouraged dishonesty. The proposed article removes those
problems–the legislature shall decide what property to tax and
how to tax it. The legislature may decide that other types of
taxation are more equitable and may reach kinds of property not
touched by the property tax now.” Montana Const. Convention,
Revenue and Finance Committee Proposal on Const. Revision, Vol.
II, pp. 579-80.




                                        32
¶69   The Appellants would have this Court construe the permissive

language of Section 5(1)(c) to require that tax exempt property

remain within a system of classification even in the unlikely event

that the Legislature, exercising its inherent power, were to adopt

an entirely different system of taxation.           Indeed, the Appellants

essentially argue that Section 5(1)(c) limits the Legislature to

adopting a de facto classification system of taxation prior to

exercising its power to exempt property from taxation.

¶70   To determine the meaning of a constitutional provision we

employ   the    same   rules    of   construction   employed    to   construe

statutes.      Great Falls Tribune Co., Inc. v. Great Falls Pub. Schs.

(1992), 255 Mont. 125, 128, 841 P.2d 502, 504.                 In construing

Section 5(1)(c), this Court pays particular heed to the caveat that

neither statutory nor constitutional construction should lead to

absurd results if reasonable construction will avoid it.             Grossman

v. Dept. of Natural Resources (1984), 209 Mont. 427, 451, 682 P.2d
1319, 1332 (citation omitted).              In arriving at an appropriate

interpretation of the strictly permissive provision of Article

VIII, Section 5, we conclude that, as the Legislature is not

constitutionally limited to a classification system of taxation,

neither does Article VIII, Section 5(1)(c), limit the Legislature

to providing tax exemptions for property exclusively within a

classification system.         Consequently, absent an equal protection

violation, there is no constitutional violation if and when the

Legislature imposes taxation on property, via statute, and does so

without classifying the property according to § 15-6-101, MCA.            The


                                       33
Legislature       is   limited      in   its    power    to    exempt     property      from

taxation only by the requirement to exempt via statute (Article

VIII, Section 1), and in the requirement to impose taxation in a

manner which does not violate equal protection and due process of

the laws.

¶71    Accordingly, the decision of the District Court is affirmed.

¶72 2.    Did the District Court err in concluding that HB 28 and
SB 412 did not violate the Appellants’ rights to equal protection
and due process of the law?

¶73    Resolution of this issue involves a question of constitutional

law.    The standard for reviewing conclusions of law is whether they

are correct.        Hampton v. Lewis and Clark County, 2001 MT 81, ¶ 19, 305 Mont.
103, ¶ 19, 23 P.3d 908, ¶ 19 (citing Lane v. Farmers Union Ins., 1999 MT 252, ¶ 15, 296
Mont. 267, ¶ 15, 989 P.2d 309, ¶ 15). The constitutionality of a legislative enactment is

prima facie presumed, and every intendment in its favor will be presumed, unless its

unconstitutionality appears beyond a reasonable doubt. The question of constitutionality is

not whether it is possible to condemn, but whether it is possible to uphold the legislative

action which will not be declared invalid unless it conflicts with the constitution, in the

judgment of the court, beyond a reasonable doubt. State v. Lilburn (1994), 265 Mont. 258, 262,

875 P.2d 1036, 1039, cert. denied, 513 U.S. 1078, 115 S. Ct. 726, 130 L. Ed. 2d 630 (1995);

Stratemeyer v. Lincoln County (1993), 259 Mont. 147, 150-51, 855 P.2d 506, 509, cert.

denied, 510 U.S. 1011, 114 S. Ct. 600, 126 L. Ed. 2d 566 (1993) (citing Fallon County v. State

(1988), 231 Mont. 443, 445-46, 753 P.2d 338, 339-40).




                                               34
¶74    Every possible presumption must be indulged in favor of the constitutionality of a

legislative act. Davis v. Union Pacific R. Co. (1997), 282 Mont. 233, 240, 937 P.2d 27, 31

(citing State v. Safeway Stores, Inc. (1938), 106 Mont. 182, 199, 76 P.2d 81, 84). The party

challenging a statute bears the burden of proving that it is unconstitutional beyond a

reasonable doubt and, if any doubt exists, it must be resolved in favor of the statute. Grooms

v. Ponderosa Inn (1997), 283 Mont. 459, 467, 942 P.2d 699, 703 (citing Heisler v. Hines

Motor Co. (1997), 282 Mont. 270, 279, 937 P.2d 45, 50).

¶75    The Appellants’ equal protection challenge is based upon the

fact that HB 28 imposed, and SB 412 carried forth, a statewide 50

mill increase to provide state equalization aid for school funding

on all taxable property in the state other than coal, oil and gas,

thus subjecting classified property to a 95 mill statewide tax

while continuing to burden coal, oil and gas with the previous 45

mill tax, plus an increase of less than 50 mills. 8                       Utilizing such

language      as   “school      tax   discrimination,”          “effective       tax    rate

discrimination,” “revenue neutrality,” and “revenue shifting,” the

Appellants assert that the 50 mill increased burden on all taxable

property in the state other than the extractive minerals, violates

all classified property owners equal protection and due process of

the law.      This burden shift, the Appellants argue, is “invidious”

and “constitutionally disproportionate in every sense” because the

       8
       The tax increase on coal gross proceeds                      and net proceeds
of oil and natural gas for school equalization                     aid consisted of
the aforementioned LGST of 8.4 percent on oil,                     the LGST of 15.25
percent on natural gas, and the statewide levy                     of 5 percent on
reported coal gross proceeds. See ¶¶ 13-14.

                                             35
50 mill statewide increase “simply loaded up on classified property

in a disproportionate sense” by not applying the state system of

taxation, pursuant to § 15-6-101, MCA, to all taxable property.

¶76    The     District    Court      granted     summary     judgment    for     the

Respondents      and    against    the    Appellants,       concluding   that     the

Appellants did not meet the burden of demonstrating beyond a

reasonable doubt that HB 28 and SB 412 lacked a rational basis for

precluding coal gross proceeds and oil and gas net proceeds from

the statewide mill increase.
¶77    The Appellants first assert that the District Court erred in

applying the rational basis test because, they argue, without tax

classification of coal, oil and gas pursuant to § 15-6-101, MCA,

the rational basis tier of equal protection analysis does not

apply.       The Appellants direct this Court to Montana Stockgrowers

Ass’n v. Dept. of Revenue (1989), 238 Mont. 113, 777 P.2d 285, to

support this contention.              However, as discussed below, Montana

Stockgrowers does not support the assertion that the rational basis

tier   does     not    apply,   and    the     Appellants    do   not   suggest    an

alternative tier or alternative analysis to be applied in this

instance.       We acknowledge that this Court adopted a middle tier

level of scrutiny in Butte Community Union v. Lewis (1986), 219
Mont. 426, 712 P.2d 1309, when analyzing Article XII, Section 3(3),

of the Montana Constitution.             Lewis did not involve a fundamental

right or a suspect class, yet we adopted middle tier scrutiny in

that instance “because although a right to welfare is not contained

in our Declaration of Rights, it is sufficiently important that


                                          36
Art.    XIII,     Section      3(3)       directs    the       Legislature       to    provide

necessary assistance to the misfortunate.                       A benefit lodged in our

State     Constitution         is   an    interest        whose   abridgment          requires

something      more     than    a   rational        relationship      to     a   government

objective.”       Lewis, 219 Mont. at 434, 712 P.2d at 1313.

¶78    As in Montana Stockgrowers, we decline to adopt middle tier

scrutiny where there is no constitutional mandate or self-executing

provision at issue which can be enforced by this Court.                                Montana

Stockgrowers, 238 Mont. at 117, 777 P.2d at 288.                           In the instant

case, the requirement of tax classification is statutory and is not

a requirement based upon a provision in the Montana Constitution.

There is, therefore, no reason to apply middle-tier scrutiny to the

equal protection analysis.                See Lewis, 219 Mont. at 434, 712 P.2d

at 1313.      In addition, both in its briefing and in oral argument,

the Appellants concede that the “class” against which the equal protection

violation is claimed is “all classified property taxpayers” in the State of Montana. As a

classified property tax system is not a constitutional limitation, nor are “all classified

property taxpayers” a suspect class, we conclude that the District Court did not err in

adopting and utilizing the rational basis level of scrutiny.

¶79    To    survive      scrutiny        under     the    rational    basis          test,    a

classification must be reasonable, not arbitrary, and it must bear

a fair and substantial relation to the object of the legislation,

so that all persons similarly circumstanced shall be treated alike.

 Montana      Stockgrowers, 238 Mont.    at     117-18,    777    P.2d      at     288

(citation omitted).            Any classification is permissible which has a

                                              37
reasonable relation to some permitted end of governmental action,

and where there is a difference between various properties, the

differences need not be great or conspicuous in order to warrant

separate tax classification.              Montana Stockgrowers, 238 Mont. at

118, 777 P.2d at 289 (citation omitted).                “It is not essential to a

valid classification [of property] that it depends upon scientific

or marked differences in the subjects classified.                    It suffices if

it    is    practical,   and    it   is    not    reviewable        unless   palpably

arbitrary.”      Hilger, 56 Mont. at 175, 182 P. at 484.                 Subject to

these      qualifications,     the   state      has    wide   discretion,     and   if

classification is neither capricious nor arbitrary, and rests upon

real differences and some reasonable consideration of difference or

policy, there is no denial of the equal protection of the law.

Allegheny Pittsburgh Coal Co. v.                County Com’n of Webster County

(1989), 488 U.S. 336, 344, 109 S. Ct. 633, 638, 102 L. Ed. 2d 688,

697; Hilger, 56 Mont. at 175, 182 P. at 484.
¶80    We first note that in the extensive briefing in the three

consolidated cases and in oral argument, the Appellants suggested

no specific level of constitutional scrutiny and offered nearly no

equal protection and no due process analysis.                        The Appellants

repeatedly place before the Court the undisputed fact that all

classified property is taxed at a higher rate than coal, oil and

gas for school equalization aid funding.                 Rather than providing a

traditional constitutional analysis, the Appellants merely assert

repeatedly       that    the     different            level    of     taxation      is

“constitutionally disproportionate in every sense” and that such


                                           38
taxation   is    “invidious.”   The     Appellants   assert   that   the

constitutional violation is simply “inherent” in two respects:

first, because coal, oil and gas are not classified pursuant to §

15-6-101, MCA, and second, because 95 mills is 211 percent higher

than 45 mills.    In other words, in the language of the Appellants,

the “refusal to apply the state tax law system [§ 15-6-101, MCA],

implicates the Fourteenth Amendment,” and 95 mills compared to 45

mills is “constitutionally disproportionate” and “invidious.”        This

is the extent of the offered analysis.
¶81   Notwithstanding the limitations in their analysis, we will

address the Appellants’ concerns.      The Appellants first direct this

Court to Larson v. State (1975), 166 Mont. 449, 534 P.2d 854, for

the proposition that the mere exclusion of the extractive minerals

from this state’s statutory classification system is, by itself, a

violation of the Appellants’ equal protection and due process

rights.    In Larson, the state attempted to tax property in Lewis

and   Clark County via an appraisal plan not applied to any other

county in the state, resulting in higher assessed property values

compared to similarly situated property in neighboring counties.

This Court determined that the absence of a statewide plan, as

required by statute, prevented the lawful implementation of a plan

specific only to Lewis and Clark County.     Larson, 166 Mont. at 455,

534 P.2d at 857.

¶82   Because Larson was decided based upon violation of a statute

requiring a uniform method of appraisal, the Court declined to

fully discuss what it defined as “patent” violations of the Montana


                                  39
Constitution’s equal protection and due process provisions.                    The

statute at that time, § 84-429.12, R.C.M. 1947 (see also § 15-7-

103(1)(b),   MCA),     required   a   general    and        uniform   method   of

appraising city and town lots.         Without constitutional analysis,

the Larson Court simply stated that “Article II, Sections 4 and 17,

1972 Montana Constitution compel the same result, . . . [as]

violations of statutory uniformity requirements generally result in

violations of equal protection-due process requirements.”                Larson,
166 Mont. at 455, 534 P.2d at 857 (citation omitted).
¶83   Larson is of little precedential value, in this instance,

because, unlike the statute requiring uniformity of assessment in

Larson, § 15-6-101, MCA, although generally providing for taxation

via a system of property classification, contains no internal

uniformity requirement.       Equally significant, the taxation of

particular property via a more specific statute (i.e., the statutes

providing for the taxation of oil, coal and natural gas), without

statutory classification of that property is, without more, no

constitutional    violation       provided      that        the    Legislature’s

classification is practical and neither capricious nor palpably

arbitrary.   Montana Stockgrowers, 238 Mont. at 118, 777 P.2d at

289; Hilger, 56 Mont. at 175, 182 P. at 484.

¶84   Even similarly situated taxpayers may, for a short time, pay

divergent taxes as part of a statewide reappraisal plan, which,

without more, does not constitute an equal protection or due

process   violation.      General     adjustments      as    a    substitute   for

individual reappraisal over a short period of time to equalize the


                                      40
treatment of similarly situated property is permissible, provided

that    seasonable       attainment     of    rough       equality    is    achieved.

Roosevelt v. Dept. of Revenue, 1999 MT 30, ¶ 45, 293 Mont. 240, ¶

45, 975 P.2d 295, ¶ 45.         But to avoid constitutional infirmity, the

process    of    reappraisal     must    be    part    of    a   uniform    statewide

appraisal plan and must achieve seasonal attainment of equality in

the tax treatment of similarly situated property owners, lest the

state   violate     equal     protection      and   due     process   of   the   laws.

Roosevelt, ¶ 45; Larson, 166 Mont. at 455-56, 534 P.2d at 857-58.
¶85    We conclude, therefore, that the mere exclusion of coal, oil

and natural gas from classification pursuant to § 15-6-101, MCA,

combined with its taxation via separate statutory provisions, does

not, by itself, constitute either an equal protection or due

process violation.

¶86    We turn then, to the Appellants only other constitutional

argument–that HB 28 imposes “invidious” and “disproportionate”

taxation.       The Appellants do not offer a definition or an analysis

for what constitutes invidious tax treatment, other than suggesting

that HB 28 and SB 412 somehow impose it.                    This Court adopted the

“invidious” language in Pacific Power & Light Co. v. Dept. of

Revenue (1989), 237 Mont. 77, 773 P.2d 1176, from the United States

Supreme Court case of Lehnhausen v. Lake Shore Auto Parts Co.

(1973), 410 U.S. 356, 93 S. Ct. 1001, 35 L. Ed. 2d 351.                       It appears

from the analysis in Lehnhausen and from Allied, to which it cites,

that    “invidious”      is   synonymous      with    “palpably       arbitrary,”   a

standard    used    to   determine      whether      legislation      is   rationally


                                         41
related to its objective.          See Allied, 358 U.S. at 527-29, 79 S.Ct.

at 441-42, 3 L. Ed. 2d 480, 485-87.                 From this then, it appears that

the Appellants at least implicitly acknowledge that HB 28 need only

be    rationally   related     to     its    objective      in    order   to     survive

constitutional scrutiny.           However, the Appellants make no attempt

to prove beyond a reasonable doubt that either HB 28 or SB 412 do

not have such a rational basis.

¶87    The Respondents proffer that the Court need look no further

than the Introductory clause to Chapter 11 of HB 28, which states

that the intent of the Legislature was to “enhance equality of

educational opportunity for students in the elementary schools and

secondary schools of Montana by revising the school funding laws to

provide    greater    equalization          of    funding   available       to    school

districts    and     to     promote     equalization        of     school       district

expenditures per student.”          The Respondents suggest that imposition

of the LGST and the coal gross proceeds tax furthered this purpose

by reducing disparity in school funding between resource-rich

counties    and    counties    without           substantial     coal,    oil    or   gas

production in the tax base.
¶88    The Respondents additionally offer the Minutes from the Senate

Committee on Education and Cultural Resources, which indicate that

the need to obtain a stable tax structure would be served by

removing coal, oil and gas from the local mill levy structure and

providing a statewide rate of taxation.                 The Minutes also reflect

testimony that providing a statewide rate of taxation would make

Montana’s    coal,    oil    and    gas     industries      more    competitive       by


                                            42
implementing a tax structure similar to that of other states.

Minutes, Sen. Comm. on Educ. & Cult. Res., June 21, 1989.

¶89    However,       as     the     Appellants         provide        no      traditional

constitutional        analysis,       do    not    attempt      to     prove    beyond     a

reasonable doubt that HB 28 and SB 412 are not rationally related

to a reasonable government objective, suggest no level of scrutiny

apart from the rational basis test, and do not directly respond to

the Respondents’ proffered rationale for the constitutionality of

each Bill, this Court needs to go no further than to presume the

constitutionality of HB 28 and SB 412.                 Davis v. Union Pacific R. Co. (1997),

282 Mont. 233, 240, 937 P.2d 27, 31 (citing State v. Safeway Stores, Inc. (1938), 106 Mont.
182, 199, 76 P.2d 81, 84); State v. Lilburn (1994), 265 Mont. 258, 262, 875 P.2d 1036, 1039;

Stratemeyer v. Lincoln County (1993), 259 Mont. 147, 150-51, 855 P.2d 506, 509 (citing

Fallon County v. State (1988), 231 Mont. 443, 445-46, 753 P.2d 338, 339-40). Of legislative

action, this Court asks not whether it is possible to condemn the action, but whether it is

possible to uphold it, and we will not declare a statute invalid unless it conflicts with the

constitution, in our judgment, beyond a reasonable doubt. Davis, 282 Mont. at 239, 937 P.2d

at 30. This Court will not further develop the Appellants’ nascent arguments nor further

entertain the Appellants’ equal protection or due process challenge.

¶90    We hold that the District Court did not err in concluding that

HB 28 and SB 412 do not violate the Appellants’ constitutional

right to equal protection and due process of the laws.




                                             43
¶91    Finally, the Appellants assert that the 1995 Act, continuing

to levy 95 mills against classified property is not a “general tax

law” as required by Article VIII, Section 1, of the Montana

Constitution, which provides that taxes “shall be levied by general

laws for public purposes.”        The Appellants direct this Court to

State ex rel. Woodahl v. Straub (1974), 164 Mont. 141, 520 P.2d
776,   for   the   proposition   that    levying    taxes   by   general   laws

requires that a tax be applied equally to all property in the

state.   Thus, they argue that HB 28 is not a general law because it

does not levy taxes for school equalization aid at the same rate on

coal, oil and gas and on otherwise classified property.
¶92    Article VIII, Section 1, in requiring that taxes be levied by

general laws, does not impose such a broad limitation as to require

every tax law to be equally applied to all property in the state.

Neither did this Court hold in Woodahl that a general law requires

such uniform statewide taxation as argued by the Appellants.                In

Woodahl we noted that the legislation challenged therein was

clearly a general law since it required all property to be levied

at the same rate.     Woodahl, 164 Mont. at 148, 520 P.2d 780.         We did

not, however, conversely state that a general law required a

statewide uniform levy.     Article VIII, Section 1, merely limits the

Legislature by requiring the enactment of a general law, via

statute, to authorize the levy of taxes.           Clearly, the Legislature

enacted SB 412 as a general tax law for the public purpose of

school funding equalization aid.             Such enactment does not exceed




                                        44
the   constitutional           limitation      placed     upon     the    Legislature        by

Article VIII, Section 1.

¶93 3.    Did the District Court err in its Findings of Fact and
Conclusions of Law regarding Big Horn County’s impairment of
obligation of contract claim?

¶94    In 1980, the voters in Big Horn County petitioned the County

Commissioners for the issuance of County General Obligation bonds

for the purpose of financing and constructing a retirement center

and nursing home, and in November of 1980, the electors approved

the    measure.          Big    Horn     County      subsequently        issued      General

Obligation bonds in 1981 to fund the construction of the Heritage

Acres Retirement Center, and issued County General Obligation

Refunding bonds in 1984 to satisfy the indebtedness of the 1981

bonds.      The General Certificate for the bonds reflected that Big

Horn County had approximately $109,319,684 of taxable value.                              Coal

gross proceeds constituted approximately $71,838,929 of the total

taxable value.         The taxable value of Big Horn County was irrevocably pledged to the

payment of the bonds, and it is this tax power, the County argues, that was rescinded by HB

28 when it imposed a fixed tax rate on coal gross proceeds and exempted the proceeds from

local mill levies, thereby constituting impairment of the obligation of contract in violation of

Article II, Section 31, of the Montana Constitution and Article I, Section 10 of the United

States Constitution.

¶95    The District Court conducted a bench trial on this issue on

September 14 and 15, 1999.                  In March 2000, the District Court

entered its Findings of Fact and Conclusions of Law, finding that


                                              45
although the fixed tax rate imposed in HB 28 reduced the taxable

value of Big Horn County by 73 percent from 1989 to 1990, the

County also received substantially similar tax revenues from 1989

through 1995 as a result of taxes levied on coal production before

and after the enactment of HB 28.                 The District Court concluded

that, as Big Horn County’s tax revenues were substantially similar

before and after HB 28 and because the 1984 bonds were paid in full

in December 1993, Big Horn County’s obligation with its bondholders

was not substantially impaired, nor did the enactment of HB 28

violate the Montana or the United States Constitution.

¶96   The County asserts that the reduction in taxable value of Big Horn County

constitutes an alteration of the contract’s original terms, and that an alteration of this

magnitude is conclusive that the bond contract was substantially impaired.

¶97   The contract terms in question provide in part that:

      [T]he Board of County Commissioners will annually levy an
      ad valorem tax on all of the taxable property in the
      County sufficient to pay the interest hereon as it falls
      due and also to pay and discharge the principal of this
      Bond at maturity. [Emphasis supplied.]

The contract further specifies that:

      For the prompt and full payment of such principal and
      interest, as the same respectively become due, and full
      faith, credit, and taxing powers of the County have been
      and are hereby irrevocably pledged.

¶98   The County asserts that these terms were altered because ad

valorem taxation could no longer be applied to coal.                        The County

essentially argues that the “irrevocably pledged” language required

the County’s tax base to remain in relative stasis until the bonds

were paid in full, and that HB 28 partly removed this “irrevocably

                                           46
pledged”     tax    base.     This,     the    County   contends,      resulted     in

substantial impairment of the County’s ability to perform according

to the precise terms of the contract, even if full and timely

payment was not impaired.           HB 28, the County argues, prevented it

from performing according to the contract terms, and, apart from

the successful repayment of the bonds, the reduced taxable value

constituted        unconstitutional      impairment     of    the    obligation     of

contract.

¶99   The County contends that the District Court erred by incorrectly

focusing on evidence that the bonds were, in fact, fully and timely paid, rather than

focusing on the County’s evidence that its taxable value had decreased, that coal taxes

could not support the County’s tax base, and that classified property was more heavily

burdened.

¶100 The Intervenors respond that the only salient facts necessary

to a finding of no substantial impairment of contract are not in

dispute.     They assert that both the 1981 and the 1984 Bonds were

fully paid in a timely fashion and that Big Horn County received

substantially similar tax revenues as a result of taxes levied on

coal production before and after the enactment of HB 28.                          The

Intervenors further note that no bondholder ever challenged Big

Horn County’s payment of the bond proceeds and that the County does

not dispute the District Court’s factual finding that Big Horn

County had sufficient tax revenue to pay its bonded indebtedness

and that it did, in fact, pay its bonds in full.                    The Intervenors



                                          47
respond that, based upon these facts, there can be no substantial

impairment of contract.

¶101 To reach a conclusion in this matter, however, this Court need
not go beyond the fact that both the 1981 and the 1984 Bonds were

fully and timely paid.      It is axiomatic and this Court has

consistently held that the existence of a justiciable controversy

is a threshold requirement in order for a court to grant relief.

Shamrock Motors, Inc. v. Ford Motor Co., 1999 MT 21, ¶¶ 17-19, 293
Mont. 188, ¶¶ 17-19, 974 P.2d 1150, ¶¶ 17-19.      If, because of

intervening circumstances from the time the action is commenced,

the district court is unable to grant meaningful relief or restore

the parties to their original position, there no longer exists a

justiciable controversy and the issue before the court is moot.

Shamrock, ¶ 19; Awareness Group v. Board of Trustees of School

Dist. No. 4 (1990), 243 Mont. 469, 475, 795 P.2d 447, 450-51

(citations omitted).   “To maintain an action the plaintiff must

show that he has a right to be enforced or a wrong to be prevented

or redressed, . . . but he is without standing where it is not

shown that his rights have been, or are about to be, invaded.”

Holt v. Custer County (1926), 75 Mont. 328, 330, 243 P. 811, 811

(holding that the constitutionality of a statute can never be

called in question by a person whose interests have not been, or

are not about to be, prejudicially affected by its operation).

¶102 The test of whether a justiciable controversy exists contains

three elements:



                                48
      First, a justiciable controversy requires that parties
      have existing and genuine, as distinguished from
      theoretical,   rights or    interests.     Second,   the
      controversy must be one upon which the judgment of the
      court may effectively operate, as distinguished from a
      debate or argument invoking a purely political,
      administrative, philosophical or academic conclusion.
      Third, [it] must be a controversy the judicial
      determination of which will have the effect of a final
      judgment in law or decree in equity upon the rights,
      status or legal relationships of one or more of the real
      parties in interest, or lacking these qualities be of
      such overriding public moment as to constitute the legal
      equivalent of all of them.

Northfield Ins. Co. v. Montana Ass’n of Counties, 2000 MT 256, ¶

12, 301 Mont. 472, ¶ 12, 10 P.3d 813, ¶ 12 (citations omitted).

¶103 As Big Horn County fully and timely paid the Bonds in this matter, we conclude

that none of the above requirements exist and that the issue of impairment of obligation

of contract in this matter presents no justiciable controversy and is therefore moot.

¶104 The decision of the District Court is affirmed accordingly.

¶105 4. Did the Department of Revenue’s activities in “Project 95" constitute
legislation in contravention of the Separation of Powers Doctrine?

¶106 In 1994 and 1995, the Department of Revenue engaged in a

project – dubbed “Project 95”–wherein it spent more than a year
working with representatives from large and small industry, county

commissioners, school officials, and representatives from oil and

gas companies to build a consensus on how best to achieve a

simplification of the tax system as applied to oil and gas.                        The

Department’s work on Project 95 eventually became the basis for the

Department drafting SB 412, which the 1995 Legislature eventually

enacted as § 15-36-301, et seq., MCA, the Oil and Gas Production

Tax Act.

                                          49
¶107 The County asserts that neither the Legislature nor the

Governor granted the Department of Revenue, as an executive agency,

any power to conduct activities which would eventually result in a

proposed Senate bill or the subsequent passage of the bill into law

by the Montana Legislature, nor did either request the Department

to conduct a study for this purpose.            The County argues that the

Department’s activity in Project 95 was internally initiated rather

than requested, and that the Department set out to change the tax

law relating to oil and gas to serve, apparently, its own purposes.

 The County urges this Court to condemn the Department’s actions

under the Separation of Powers Doctrine of the Montana Constitution

and to invalidate SB 412 because of the Department’s participation

via research and drafting.
¶108 The District Court determined that nothing in the Constitution

precludes interim activity by citizens, executive agencies or other

groups directed toward future legislative amendments, and that the

Legislature, indeed, must rely upon such interim activities for the

development and refinement of the bill it will consider in its

short   biennial   session.     The        District   Court   concluded   that

executive   involvement   in   the    legislative      branch   is   expressly

required by the Montana Constitution, Article VI, Section 9, and

that the Department did not exceed its power via Project 95.

¶109 The Respondents set forth a similar position, arguing that

Article VI, Section 9, of the Montana Constitution provides the

constitutional basis for the Department’s activities in preparing

SB 412.   Article VI, Section 9, provides:


                                      50
      Budget and messages. The governor shall at the beginning
      of each legislative session, and may at other times, give
      the legislature information and recommend measures he
      considers necessary. The governor shall submit to the
      legislature at a time fixed by law, a budget for the
      ensuing fiscal period setting forth in detail for all
      operating funds the proposed expenditures and estimated
      revenue of the state. [Emphasis supplied.]

¶110 The Respondents argue that Project 95 was not a “legislative
adventure” beyond the constitutional purview of the Department of

Revenue, but rather, that the Department initiated activity in

furtherance     of   the    Governor’s      constitutional        duty    to   propose

legislation to the Legislature.                The Respondents further direct

this Court to § 15-1-203, MCA, as the enabling statute for the Department’s

action, which provides:

      Study of other tax systems. The department may investigate the tax
      systems of other states and countries and formulate and recommend
      legislation for the better administration of the fiscal laws so as to secure
      just and equal taxation and improvement in the system of taxation and the
      economic expenditure of public revenue in the state.

The Respondents argue that the statute is an express legislative directive to the

Department to engage in precisely the activity encompassed within Project 95 and the

“shepherding” of SB 412 through the legislative process.

¶111 The principle behind the separation of powers doctrine is that
each branch of government is separate and distinct and is immune

from the control of the other two branches of government in the

absence of express constitutional authority to the contrary.                         State

ex rel. Morales v. City Comm’n of Helena (1977), 174 Mont. 237,

240, 570 P.2d 887, 889 (citation omitted). This doctrine is found in the


                                          51
1972 Montana Constitution in Article III, Section 1, and is essentially identical to this

state’s previous separation of powers provision, Article IV, Section 1, in the 1889

Montana Constitution. Article III, Section 1, provides:

      Separation of powers. The power of the government of this state is
      divided into three distinct branches–legislative, executive, and judicial.
      No person or persons charged with the exercise of power properly
      belonging to one branch shall exercise any power properly belonging to
      either of the others, except as in this constitution expressly directed or
      permitted.

¶112 Each branch of government is made equal, coordinate, and
independent.      However, as this Court previously stated in Coate v.

Omholt (1983), 203 Mont. 488, 662 P.2d 591, by independence, “we do

not mean absolute independence because ‘absolute independence’

cannot exist in our form of government.               It does mean, however ‘. .

. that the powers properly belonging to one department shall not be

exercised by either of the others.’” Coate, 203 Mont. at 492, 662

P.2d at 594 (citing State v. Johnson (1926), 75 Mont. 240, 249, 243
P. 1073, 1077); see also State ex rel. Hillis v. Sullivan (1913), 48 Mont. 320, 330, 137
P. 392, 395.

¶113 That the government is separated into three distinct powers
does not mean that there is or can be no connection or the

slightest      degree    of   dependence        of   one   branch    upon     another.

Sullivan, 48 Mont. at 330, 137 P. at 395.                  Although in theory the

doctrine effects an absolute separation of the three branches, it

has never been accepted as an absolute principle in practice. See




                                           52
State v. Johnson (1926), 75 Mont. 240, 249, 243 P. 1073, 1077

(citations omitted).

¶114 The doctrine is designed to prevent a single branch from claiming or receiving

inordinate power, not to bar cooperative action among the branches of government.

See Brown v. Heymann (N.J. 1972), 297 A.2d 572, 578 (citations omitted). Indeed, such

cooperation between the branches has been correctly stated to be as essential in a free

government as their separation. See City of Waukegan v. Pollution Control Board (Ill.

1974), 311 N.E.2d 146, 148 (citing Field v. People ex rel. McClernand (1839), 3 Ill. (2

Scam.) 79, 83-84); Heymann, 297 A.2d at 578 (“the doctrine necessarily assumes the

branches will coordinate to the end that government will fulfill its mission”).

¶115 It is the exclusive power of the Legislature to enact the laws
of this state, and it is the exclusive power of the executive

branch to enforce the laws as enacted, subject only to the limitations which

are contained in the Montana Constitution. The Montana Constitution does not

provide that the legislative power of enactment must exclusively possess essential

research, consensus building and the drafting of proposed bills, nor does it place a

limitation upon the Executive branch which prevents it from providing such research,

drafting and consensus building. Rather, as noted above, the Montana Constitution

explicitly contemplates cooperation between the two branches in Article VI, Section 9.

Although such cooperation does not need to be “enabled” by any particular

constitutional or statutory provision, we note, however, that § 2-7-104, MCA, requires


                                          53
the Department of Revenue to undertake precisely the type of study in which it engaged

in Project 95:

      Revenue studies – report to the governor and legislature. The director of
      revenue shall study fiscal problems and tax structures of state and local
      governments and submit the studies to the governor and, as requested, to
      the legislature, a legislative committee, or a member of the legislature.

¶116 The statute requires mandatory submission of such studies to

the Governor without request, and mandatory submission to the Legislature upon

request. It is of no constitutional import, contrary to the County’s arguments, that the

Department may take up and the Legislature receive such a study absent a request.

¶117 Project 95 was not an encroachment by the executive branch

into powers exclusively held by the legislative, and the Department’s actions in

formulating SB 412 does not void the statute as properly enacted by the Legislature.

The County does not suggest that the Department of Revenue itself enacted SB 412.

¶118 We hold that the District Court did not err when it concluded

that the Department of Revenue, in researching and drafting the

proposed SB 412, did not violate the separation of powers provision
of the Montana or United States Constitution.

¶119 The decisions of the District Court are affirmed in their
entirety.



                                                            /S/ JIM RICE


We concur:


                                          54
/S/ TERRY N. TRIEWEILER
/S/ PATRICIA COTTER
/S/ JIM REGNIER
/S/ W. WILLIAM LEAPHART
/S/ JAMES C. NELSON
/S/ THOMAS C. HONZEL, District Judge
sitting in place of Chief Justice Karla M. Gray




                                            55